Order entered December 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01120-CV

                               ERIN THORNTON, Appellant

                                               V.

                            CITY OF PLANO, TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-00832-2014

                                           ORDER
                       Before Justices Lang-Miers, Brown, and Schenck

       Before this Court is appellee’s December 1, 2015 Motion to File Appellee’s Bill of Costs

Out of Time. We GRANT appellee’s motion to the extent it seeks to file a bill of costs.

       We note appellee’s Bill of Costs requests costs for copies of appellant’s and appellee’s

briefs and a filing fee from this Court for filing appellee’s December 29, 2014 Motion to Extend

Time to File Appellant’s Brief, which may be recoverable under federal rules cited in the motion.

The Texas Rules of Appellate Procedure set forth which costs shall be included in a statement of

costs the Clerk of this Court prepares when a mandate issues in a case from this Court: the

preparation costs of the appellate record and any court of appeals filing fees. TEX. R. APP. P.
51.1(a). Accordingly, the statement of costs prepared by the Clerk of this Court shall not include

the costs for copies of appellant’s and appellee’s briefs.

       We DIRECT the Clerk of this Court to prepare and send to the trial court clerk at such

time as the mandate issues, a statement of costs showing:

       (1) the preparation costs of the appellate record, and any court of appeals filing fees, with

           a notation of those items that have been paid and those that are owing; and

       (2) the party against whom costs have been adjudged.

TEX. R. APP. P. 51.1(a).




                                                      /s/    DAVID J. SCHENCK
                                                             JUSTICE